Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 7, 9-10 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, between groups I and II hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/22/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with James Cummings on 2/9/21.
Supplemental amendment dated 2/8/21.
The application has been amended as follows: 
Claim 7,  line 1, delete “The “before “blonding powder” and insert ----An anhydrous----.
 Claim 9, line 1, delete “The “before “blonding powder” and insert ----An anhydrous----.
 Claim 10, line 1, delete “The “before “blonding powder” and insert ----An anhydrous----
	Claim 11, line 3, before “blonding powder”, insert ---- anhydrous----; page 3, line 7, before “blonding powder”, insert ---- anhydrous----.
Claim 15, line 1, delete “The “before “blonding powder” and insert ----An anhydrous----.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the art cited on PTO-892 or PTO-1449 discloses or fairly suggests the claimed anhydrous blonding powder and the method for lightening hair using the blonding powder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619